Opinion issued August 11, 2022




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-21-00557-CV
                          ———————————
                      MARSHA BENNETT, Appellant
                                     V.
  RAYMOND P. JENKINS, WALTER LUCAS, CEASER MOORE, JR.,
    JUAN SANCHEZ MUNOZ, RENU KHATOR, UNIVERSITY OF
 HOUSTON-DOWNTOWN, AND UNIVERSITY OF HOUSTON SYSTEM,
                        Appellees


                  On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Case No. 2020-67065


                        MEMORANDUM OPINION

     Appellant, Marsha Bennett, proceeding pro se, challenges the trial court’s

order granting the plea to the jurisdiction, motion to dismiss, and motion for

summary judgment of appellees, Raymond P. Jenkins, Walter Lucas, Ceaser Moore,
Jr., Juan Sanchez Munoz, Renu Khator, University of Houston-Downtown, and

University of Houston System (collectively, “appellees”), in Bennett’s suit against

appellees for breach of contract, violations of the Texas Constitution, “imposition of

an unreasonable burden,” and violations of “42 U.S.C. § 1983, . . . the Equal

Protection [Clause], Due Process Clause, . . . Article I, Section 17 of the U.S.

Constitution[,] and the First Amendment.”

       We dismiss the appeal.

       On March 22, 2022, Bennett filed her appellant’s brief with this Court. On

March 29, 2022, we notified Bennett that her appellant’s brief did not comply with

Texas Rule of Appellate Procedure 38.1 because it did not “give a complete list of

all parties to the trial court’s judgment or order appealed from, and the names and

addresses of all trial and appellate counsel”; contain “a table of contents with

references to the pages of the brief” or a “table of contents . . . indicat[ing] the subject

matter of each issue or point, or group of issues or points”; contain “an index of

authorities arranged alphabetically and indicating the pages of the brief where the

authorities [were] cited”; “state concisely the nature of the case,” “the course of

proceedings, and the trial court’s disposition of the case,” “supported by record

refences”; “state concisely all issues or points presented for review”; “state concisely

and without argument the facts pertinent to the issues or points presented,”

“supported by record references”; “contain a succinct, clear, and accurate statement


                                             2
of the arguments made in the body of the brief”; and “contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and to

the record.”1 (Alteration in original) (Internal quotations omitted.) See TEX. R. APP.

P. 38.1(a), (b), (c), (d), (f), (g), (h), (i); Garrett v. Lee, No. 01-21-00498-CV, 2021

WL 5702177, at *1 (Tex. App.—Houston [1st Dist.] Dec. 2, 2021, pet. denied)

(mem. op.) (appellant’s brief does not comply with Texas Rule of Appellate

Procedure 38.1 where it does not “state concisely the nature of the case,” “the course

of proceedings, and the trial court’s disposition of the case,” “supported by record

refences”; “state concisely all issues or points presented for review”; “state concisely

and without argument the facts pertinent to the issues or points presented,”

“supported by record references”; “contain a succinct, clear, and accurate statement

of the arguments made in the body of the brief”; and “contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and to

the record” (internal quotations omitted)); Petty v. Petty, No. 13-14-00051-CV, 2014

WL 5500459, at *1–2 (Tex. App.—Corpus Christi–Edinburg Oct. 30, 2014, pet.

denied) (mem. op.) (appellant’s brief fails to comply with Texas Rule of Appellate


1
      A pro se litigant is held to the same standard as a licensed attorney and must comply
      with all applicable laws and rules of procedure. See Tyurin v. Hirsch & Westheimer,
      P.C., No. 01-17-00014-CV, 2017 WL 4682191, at *1–2 (Tex. App.—Houston [1st
      Dist.] Oct. 19, 2017, no pet.) (mem. op.); Holz v. United States of Am. Corp., No.
      05-13-01241-CV, 2014 WL 6555024, at *1–2 (Tex. App.—Dallas Oct. 23, 2014,
      no pet.) (mem. op.) (pro se litigant must adhere to Texas Rules of Appellate
      Procedure); see also Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005).

                                            3
Procedure 38.1 where it presents “no cognizable or discernable issues” and contains

“no coherent argument supported by appropriate citations”); see also M&E

Endeavors    LLC     v.   Air   Voice   Wireless    LLC,    Nos.    01-18-00852-CV,

01-19-00180-CV, 2020 WL 5047902, at *7 (Tex. App.—Houston [1st Dist.] Aug.

27, 2020, no pet.) (mem. op.) (appellate briefing requirements are mandatory);

Schied v. Merritt, No. 01-15-00466-CV, 2016 WL 3751619, at *2 (Tex. App.—

Houston [1st Dist.] July 12, 2016, no pet.) (mem. op.) (Texas Rules of Appellate

Procedure control required contents and organization of appellant’s brief).

      On March 29, 2022, we struck Bennett’s March 22, 2022 appellant’s brief and

ordered Bennett to file a corrected appellant’s brief that complied with Texas Rule

of Appellate Procedure 38.1 by April 28, 2022. We informed Bennett that if she

filed a corrected appellant’s brief that did not comply with rule 38.1, we would strike

her corrected brief, prohibit Bennett from filing another, proceed as if Bennett had

failed to file a brief, and dismiss her appeal. See TEX. R. APP. P. 38.1, 38.8(a)(1),

38.9(a), 42.3(b), 43.2(f); see also Garrett, 2021 WL 5702177, at *1–3; Tucker v.

Fort Worth & W. R.R. Co., No. 02-19-00221-CV, 2020 WL 3969586, at *1 (Tex.

App.—Fort Worth June 18, 2020, pet. denied) (mem. op.) (striking amended brief

and dismissing appeal for want of prosecution where appellant ordered to file

amended brief but amended brief still did not comply with Texas Rules of Appellate

Procedure); Tyurin v. Hirsch & Westheimer, P.C., No. 01-17-00014-CV, 2017 WL


                                          4
4682191, at *1–2 (Tex. App.—Houston [1st Dist.] Oct. 19, 2017, no pet.) (mem.

op.) (same); Petty, 2014 WL 5500459, at *1–2 (striking appellant’s amended brief

and dismissing appeal because of failure to comply with Texas Rule of Appellate

Procedure 38.1). We also informed Bennett that if she failed to timely file her

corrected brief, we may dismiss her appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3,

43.2(f). Bennett did not timely file her corrected appellant’s brief.

      On May 2, 2022, Bennett filed a motion for extension of time to file her

corrected appellant’s brief, requesting “an eight[-]week extension” to file her brief.

See TEX. R. APP. P. 10.5(b), 38.6(d). We granted Bennett’s motion and ordered that

Bennett file her corrected appellant’s brief by June 28, 2022. We again informed

Bennett that if she filed a corrected appellant’s brief that did not comply with Texas

Rule of Appellate Procedure 38.1, we would strike her corrected brief, prohibit

Bennett from filing another, proceed as if Bennett had failed to file a brief, and

dismiss her appeal. See TEX. R. APP. P. 38.1, 38.8(a)(1), 38.9(a), 42.3(b), 43.2(f);

see also Garrett, 2021 WL 5702177, at *1–3; Tucker, 2020 WL 3969586, at *1;

Tyurin, 2017 WL 4682191, at *1–2; Petty, 2014 WL 5500459, at *1–2. We also

informed Bennett that if she failed to timely file her corrected appellant’s brief, we

may dismiss her appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3, 43.2(f).

      Bennett did not file a corrected appellant’s brief. Accordingly, we dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3, 43.2(f); Orozco


                                          5
v. Reserve at Pecan Valley Apartments, No. 04-21-00447-CV, 2022 WL 848363, at

*1 (Tex. App.—San Antonio Mar. 23, 2022, no pet.) (mem. op.); In re W.A.F., No.

04-19-00723-CV, 2020 WL 5913842, at *1 (Tex. App.—San Antonio Oct. 7, 2020,

no pet.) (mem. op.) (after appellate court struck appellant’s brief for failure to

comply with Texas Rule of Appellate Procedure 38.1, appellant failed to file

amended brief as ordered, and appellate court dismissed appeal for want of

prosecution); see also Averett v. Huffman Indep. Sch. Dist., No. 01-19-00482-CV,

2020 WL 717543, at *1 (Tex. App.—Houston [1st Dist.] Feb. 13, 2020, no pet.)

(mem. op.) (“When an appellant fails to file a brief, we may dismiss h[er] appeal for

want of prosecution.”). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Goodman, Countiss, and Farris.




                                         6